DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on January 9, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 9, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 9-11, filed January 9, 2022, with respect to the rejection of Claims 1-15, 18 and 19 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-15, 18 and 19 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-15, 18 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on January 9, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Chen et al. (US 2015/0133185), Flynn et al. (US 2018/0352554), Baghel et al. (US 2014/0036882), Zhu et al. (US 2015/0036514) and Hwang et al. (US 2015/0111610).

Prior art reference Chen is directed to a method and apparatus to mitigate coexistence interference among multiple wireless subsystems and wired connection ports of a computing device. A processor obtains configurations for at least two wireless subsystems and for a connection state of at least one wired connection port. When the first and second wireless subsystem configurations or the connection state of the at least one wired connection port indicate potential or actual coexistence interference, the processor is configured to adjust Chen Abstract; Figure 2 and 3; Paragraph [0004, 0021 and 0030-0048]).
Prior art reference Flynn is directed to a system for coexistence of collocated radios. A first radio circuit configured to receive, from a collocated second radio circuit, a start indication for cellular activity associated with a radio resource control connection. The first radio circuit may be configured to, responsive to receiving the start indication, stop a wireless transmission capability. The first radio circuit may be configured to receive, from the collocated cellular circuit, an end indication for the cellular activity prior to the radio resource control connection being released. The first radio circuit may be configured to resume the wireless transmission capability in accordance with a reduced power level response to receiving the end indication (Flynn Abstract; Figure 2 and 4; Paragraph [0015, 0025 and 0042-0048]).
Prior art reference Baghel is directed to a method and system for handling in-device co-existence in wireless network technologies is disclosed. The method provides Time Division Multiplexing and power domain based solutions for in device co-existence. In TDM based approach, the method sends interference indication and assistant information to the Base station. In an embodiment, a preferred solution may also be sent to the Base station. Further, the Base station takes a decision on the preferred solution to be employed. In power domain approach, Base station reduces the transmission power of the LTE uplink transmission which actually Baghel Abstract; Figure 2 and 11; Paragraph [0091-0098]). 
Prior art reference Zhu is directed to a system, method and device for adjusting communication parameters for networks communicating with a communication device are provided. The method comprises: when the communication device is linked to a first communication network and a second communication network, comparing a strength of received signals from the second network against a threshold; and when the strength of the received signals is less than the threshold, adjusting a network parameter of signals received from the second communication network by the communication device (Zhu Abstract; Paragraph [0001-0003, 0013, 0069-0084 and 0118-0120]).
Prior art reference Hwang is directed to apparatuses and methods that can improve Bluetooth (BT) and Wireless Local Area Network (WLAN) coexistence at a BT/WLAN co-located wireless communication device. Various coexistence schemes are provided such as dynamic WLAN fragmentation based on high priority BT traffic by utilizing various techniques and signaling schemes. In some aspects of the disclosure, narrow-band active interference cancellation may be combined with dynamic WLAN fragmentation to further improve BT/WLAN coexistence performance (Hwang Abstract; Figure 8 and 13; Paragraph [0009-0013, 0051-0052 and 0059-0060]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...the coexistence management circuit is configured to determine whether an interference signal related to said at least two radio activities falls in a predetermined frequency band being a restricted or forbidden frequency band of a particular 
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414